Freedman, P. J.
The return shows that the summons and complaint in this action was served upon “ J. H. Corwin, attorney for *329Clarence M. Fowler, the defendant therein named.” Upon the return day of the summons no one appeared for the defendant, and judgment was taken against him by default.
The court below acquired no jurisdiction over the person of the defendant by the service of the summons upon his attorney, and, as the defendant has in no manner voluntarily submitted himself to the jurisdiction of the court, the judgment rendered against him is void and must be reversed.
MacLean and Leventritt, JJ., concur.
Judgment reversed, with costs to appellant.